ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 5/4/22 wherein claims 1-3 were amended and claims 4-19 were canceled
	Note(s):  Claims 1-3 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 5/4/22 to the rejection of claims 1-19 made by the Examiner under 35 USC 112 have been fully considered and deemed persuasive-in-part for reasons set forth below.
112 Second Paragraph Rejections
	I.	All outstanding 112 second paragraph rejections, except the following, are WITHDRAWN because Applicant amended the claims to overcome the rejections.  It should be noted that the rejections were modified to be consistent with the amended claims submitted on 5/4/22.
	II.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3:  The claim is ambiguous because of multiple periods therein (see lines 1 and the last line of the claim).  Thus, it is unclear what text should actually be present in the claim.  In addition, the claim is ambiguous because the Table appears to be randomly inserted into the claim. Did Applicant intend to delete the Table in lines 21+?
APPLICANT’S ASSERTION
	It is asserted that the claims have been amended as suggested by the Examiner to address the rejections.
EXAMINER’S RESPONSE
	Applicant’s arguments were reviewed and found non-persuasive.  As set forth above, claim 3 is still vague and indefinite.  Thus, the rejection is still deemed proper.

NEW GROUNDS OF REJECTION
112 Second Paragraph Rejections
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-3:  Independent claim 1 is ambiguous because of the formula MH-PC-AB-X disclosed in line 1.  In particular, the claim is confusing as Applicant has not identified the variables MH, PC, AB, and X.  Did Applicant intend to replace lines 1-3 in the claim with ‘A PSMA inhibitor of structure?  In addition, the claim is ambiguous because some of the bonds, atoms, subscripts, and (R) and (S) orientation variables are not readable.  For example, see lines 6, 18, 20, and 28.  Since claim 2 depends upon independent claim 1 for clarity, the claim is also vague and indefinite.
	Note(s):  In the office action mailed 3/1/22, the Examiner respectfully suggested a manner of rewriting independent claim 1 to clearly set forth the invention.  Applicant may want to review that office action.
	Claim 3:  The claim is ambiguous because some of the bonds, atoms, subscripts, and (R) and (S) orientation variables are not readable in the structure.  For example, see lines 9, 11, 13, 15, 17, and 19.  Applicant is respectfully requested to review all structures in the claims for clarity.
	Claim 3:  Did Applicant intend to remove the table from claim 3?  It appears that Applicant is adding structures randomly to the claim in the table.  In addition, there is a period at the end of line 19, so all text after that is confusing as it is unclear what Applicant is doing to the claim, adding more text or intending to remove the table from the claim.

COMMENTS/NOTES
As a result of structures having clear bonds, atoms, subscripts, and R and S orientation be necessary for clarity of the claimed invention, it was deemed necessary to communicate in a written format.  Once again, clarity is needed to actually what are the metes and bounds of what is believed to be the claimed invention.

It should be noted that no prior art is cited in the instant invention.  The claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious structures encompassed by the structure in independent claim 1.  Lutje et al (Theranostic, 2015, Vol. 5, Issue 12, pages 1388-1401) was previously made of record to illustrate that it is known in the art that PSMA ligands are radiolabeled and used for imaging and therapeutic purposes.  However, the actual structures of Lutje et al are structurally different from those of the instant invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 21, 2022